Hart, J., (after stating the facts). The defendant seeks to uphold the judgment under the Acts of Illinois of May 25, 1911. The first two sections of the act read as follows: “Section 1. That any person who shall drink any intoxicating liquor, or who shall be intoxicated, in or upon any railroad smoking car, parlor oar, day coach, interurban car or caboose car, in use for the transportation of passengers, or in or about any railroad station or platform, upon conviction thereof, shall be fined not less than twenty-five dollars, nor more than one hundred dollars, or imprisoned in the county jail for not less than thirty days, nor more than one hundred days, or both such fine and imprisonment. “Section 2. Every railroad conductor, while on duty, is hereby authorized and empowered to exercise in any county of this State, for the purpose of enforcing the provisions of this act, all the common law and statutory powers conferred upon sheriffs, .and -it is hereby made the duty of all such conductors to enforce the preceding section of this act and to arrest without process any person who violates any provision thereof, and in so doing they shall he held to net for the State and not as employees of the company. Any person or persons so arrested shall be delivered by such conductor to some judge, justice of the peace, sheriff, constable or police officer at some station or place within the county in which the offense was committed, for trial according to law. Provided, that if the car on which such arrest is made does not 'stop within the county within which such offense was committed, then such conductor shall deliver the person so arrested to some sheriff, constable or police officer of the county wherein such car shall first stop after such arrest, who shall deliver the person so arrested to some judge or justice of the peace of the county in which the offense was committed for trial.” See Laws of Illinois, 1911, page 462. In the case of Tarantina v. Louisville & N. R. Co., 98 N. E. 999, the Supreme Court of Illinois held that the act in question was constitutional. The court in discussing the act said: “The subject-matter of this act is the use of intoxicating liquor upon railroads. The object to be accomplished was the preservation of good order in railroad trains and about railroad stations. All the provisions of the act- concern this sub ject-matter, ,and tend to accomplish this result. The prohibition of intoxicated persons on certain cars and at stations and platforms, and the provisions for the prompt arrest of offenders by conferring- certain powers on conductors, are certainly reasonably calculated to prevent ¡the drinking- of intoxicating liquors at such places, and therefore come within the title of the act whether they are subject to any other constitutional objection or not.” The Supreme Court of North Dakota in the case of Houston v. Minneapolis, St. Paul & S. S. M. Ry. Co., 141 N. W. 994, held that an act in all essential respects similar to the one under consideration was constitutional. We do not think the statute of Illinois above quoted has any application under the facts in this case. As wTas said in the last mentioned casé, the statute confers police powers upon the conductor and imposes a specific duty upon him with reference to the enforcement of the law. In discharging his duty under the statute the conductor acts, not in order to protect the other passengers and carry out the railroad company’s implied contract to protect such passengers, hut at the command of the State in compliance with a duty imposed upon him by it. Under the express terms of the statute he is made to act for the State and not for the railroad company. Therefore, under the terms of the statute, when the conductor in the discharge of his duties imposed upon him by statute, arrests a person who is intoxicated upon any railroad car or in or about any railroad station or platform, and delivers the offender to a justice of the peace to be dealt with according, to the terms oif the statute he is acting for the State, and not for the railroad company, and in such cases the railroad company can not be made liable for false imprisonment because, under the very terms of the statute the conductor is held to be acting for the State, and not as an employee of the railroad company. In the case before us, the conductor did not arrest Charles Hager, and 'did not deliver him to an officer to be dealt with according to the terms of the statute. He acted solely in the line of his duty as conductor of the train of the defendant, and, exercising the duties imposed upon him as such conductor, ejected Charles Hager from the train because he was boisterously drunk, and his presence on the train might be hurtful to or offend other passengers. See Price v. St. Louis, I. M. & S. Ry. Co., 75 Ark. 479. There is no connection whatever between his authority to put a drunken passenger off the car when acting in the line of his duty as conductor of the train and thus preventing annoyance and harm to other passengers on the train, and the duty imposed upon him by law to arrest a drunken passenger and deliver him to an officer to be dealt with according to the terms of the statute above quoted. In the former case, he is acting for the railroad company; in the latter for the State. In order to relieve the railroad company of liability for his acts, the conductor must act strictly within and according to the powers expressly conferred upon him by the statute. As we have already seen the 'conductor did not arrest Charles Hager and deliver him to a justice of the peace or other officer to be dealt with according to law, and, because he was not acting under the statute, the railroad company can not escape responsibility for his acts done in the performance of a duty while acting in the direct line of authority given him by the railroad company. The testimony on the part of the plaintiff shows that Charles Hager was not drunk at the time the conductor ejected’ him from the train. It follows that the court erred in directing -a verdict for the defendant company, and for that error the judgment will be reversed and the cause remanded for a new trial.